DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over La Grou (US 9,871,530).
An ultrasound system comprising: a hybrid transmitter [Fig 3-3C; Col. 3 Line 50 – Col. 5 Line 10] configured to transmit ultrasound waves toward a subject area [ Col. 1 Lines 15-35], the hybrid transmitter comprising: a linear transmitter configured to generate linear transmitter output [#381-#388 of Fig 3]; a switching transmitter configured to generate switching transmitter output [#381-#388 of Fig 3]; and a summer [#302 of Fig 3] configured to sum the linear transmitter output and the switching transmitter output to generate hybrid transmitter output for driving a transducer load to generate the ultrasound waves transmitted towards the subject area [Col. 9 Line 25 – Col. 10 Line 30; Col. 10 Line 40 – Col. 12 Line 45]; a receiver configured to receive one or more ultrasound waves from the subject area in response to the ultrasound waves transmitted toward the subject area for generating one or more ultrasound images of the subject area [Col. 1 Line 15-35].
Regarding Claim 19, La Grou discloses a method for transmitting ultrasound waves into a subject area from an ultrasound system [Col. 1 Line 15-35; Fig 3-3C; Col. 3 Line 50 – Col. 5 Line 10] comprising: controlling a linear transmitter of a hybrid transmitter to generate linear transmitter output [#302, #381-#388 of Fig 3]; controlling a switching transmitter of the hybrid transmitter to 
Regarding Claim 20, La Grou discloses a method for controlling operation of a hybrid transmitter of an ultrasound system [Col. 1 Line 15-35; Fig 3-3C; Col. 3 Line 50 – Col. 5 Line 10] comprising: identifying a hybrid transmitter operation model for the hybrid transmitter of the ultrasound system [Col. 9 Line 25 – Col. 10 Line 30; Col. 10 Line 40 – Col. 12 Line 45], wherein the hybrid transmitter comprises a linear transmitter configured to generate linear transmitter output [#302, #381-#388 of Fig 3], a switching transmitter configured to generate switching transmitter output [[#302, #381-#388 of Fig 3], and a summer configured to sum the linear transmitter output and the switching transmitter output [#302, #381-#388 of Fig 3] to generate hybrid transmitter output [Col. 9 Line 25 – Col. 10 Line 30; Col. 10 Line 40 – Col. 12 Line 45] for driving a transducer load to generate ultrasound waves [Col. 1 Line 15-35]; and controlling operation of the linear transmitter and the switching transmitter according to the hybrid transmitter operation model to generate desired hybrid transmitter output for driving the transducer load [Col. 9 Line 25 – Col. 10 Line 30; Col. 10 Line 40 – Col. 12 Line 45].
Regarding Claim 21, La Grou discloses a method for controlling operation of a hybrid transmitter of an ultrasound system [Col. 1 Line 15-35; Fig 3-3C; Col. 3 Line 50 – Col. 5 Line 10] comprising: identifying an ultrasound imaging mode of the ultrasound system [Col. 1 Line 15-35] including the hybrid transmitter in operating to generate ultrasound images [Col. 9 Line 25 – Col. 10 Line 30; Col. 10 Line 40 – Col. 12 Line 45], wherein the hybrid transmitter comprises a linear 
Regarding Claim 2, La Grou also discloses wherein the linear transmitter is further configured to generate the linear transmitter output from a waveform of N-bits that is also used by the switching transmitter to generate the switching transmitter output [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25].
Regarding Claim 3, La Grou also discloses wherein the switching transmitter is further configured to generate the switching transmitter output using M-bits of a waveform of N-bits that is also used by the linear transmitter to generate the linear transmitter output [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25].
Regarding Claim 4, La Grou also discloses wherein the M-bits of the waveform used by the switching transmitter to generate the switching transmitter output is less than the N-bits of the waveform used by the linear transmitter to generate the linear transmitter output [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25].
Regarding Claim 5, La Grou also discloses wherein the switching transmitter is a trilevel transmitter [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25].
Regarding Claim 6, La Grou also discloses wherein the summer comprises a transformer [Col. 9 Line 25 – Col. 10 Line 30].
 Regarding Claim 7, La Grou also discloses wherein: the linear transmitter is a single ended linear transmitter configured to generate single ended linear transmitter output [Col. 10 Line 40 – Col. 11 Line 5]; the switching transmitter is a single ended trilevel transmitter configured to generate single ended switching transmitter output [Col. 11 Line 65 – Col. 13 Line 20]; and the transformer of the summer is configured to generate [Col. 9 Line 25 – Col. 10 Line 30], from the single ended linear transmitter output and the single ended switching transmitter output, single ended hybrid transmitter output as part of the hybrid transmitter output for driving the transducer load [Col. 13 Line 35-Col. 15 Line 25].
Regarding Claim 8, La Grou also discloses wherein: the linear transmitter is a differential linear transmitter configured to generate differential linear transmitter output [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20]; the switching transmitter is a differential trilevel transmitter configured to generate differential switching transmitter output [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20]; and the transformer of the summer is configured to generate [Col. 9 Line 25 – Col. 10 Line 30], from the differential linear transmitter output and the differential switching transmitter output, differential hybrid transmitter output as part of the hybrid transmitter output for driving the transducer load [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25].
Regarding Claim 9, La Grou also discloses wherein the transformer is shorted to ground [Fig 3; Col. 9 Line 25 – Col. 10 Line 30].
Regarding Claim 10, La Grou also discloses a hybrid transmitter control module configured to control operation of the linear transmitter and the switching transmitter of the hybrid transmitter 
Regarding Claim 11, La Grou also discloses wherein the hybrid transmitter operation model is generated using a simulation of one or more hybrid transmitters including the hybrid transmitter [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25].
Regarding Claim 12, La Grou also discloses wherein the hybrid transmitter control module is further configured to generate the hybrid transmitter operation model by: empirically identifying a linear transmitter operation model of the linear transmitter based on operation of the linear transmitter to generate the linear transmitter output [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25]; empirically identifying a switching transmitter operation model of the switching transmitter based on operation of the switching transmitter to generate the switching transmitter output [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25]; and determining the hybrid transmitter operation model using the linear transmitter operation model and the switching transmitter operation model [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25].
Regarding Claim 13, La Grou also discloses wherein the hybrid transmitter control module is further configured to identify the linear transmitter operation model by: turning off the switching transmitter [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25]; inputting one or more single impulse samples to the linear transmitter; and measuring the hybrid transmitter output for driving the transducer load to generate the linear 
Regarding Claim 14, La Grou also discloses wherein the hybrid transmitter control module if further configured to identify the switching transmitter operation model by: turning off the linear transmitter [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25]; inputting one or more single impulse samples to the switching transmitter [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25]; and measuring the hybrid transmitter output for driving the transducer load to generate the switching transmitter operation model [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25].
Regarding Claim 15, La Grou also discloses wherein the hybrid transmitter control module is further configured to apply integer linear programming based on the hybrid transmitter operation model to control operation of the linear transmitter [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25] and the switching transmitter to generate the hybrid transmitter output using the hybrid transmitter operation model [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25].
Regarding Claim 16, La Grou also discloses wherein the hybrid transmitter control module is further configured to apply the integer linear programming based on the hybrid transmitter operation model [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25] to determine linear transmitter input and switching transmitter input to apply for generating a desired hybrid transmitter output of the hybrid transmitter [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25].
Regarding Claim 17, La Grou also discloses wherein the hybrid transmitter control module is further configured to compensate for analog responses of the linear transmitter, the switching transmitter [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25], and the transducer to match the desired hybrid transmitter output with the hybrid transmitter output generated using the linear transmitter input and the switching transmitter input determined based on the hybrid transmitter operation model [Col. 10 Line 40 – Col. 11 Line 5; Col. 11 Line 65 – Col. 13 Line 20; Col. 13 Line 35-Col. 15 Line 25].
Regarding Claim 18, La Grou also discloses wherein the hybrid transmitter control module is further configured to control operation of the linear transmitter and the switching transmitter based on an ultrasound imaging mode of the ultrasound system [Col. 1 Line 15-35].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645